DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claims 1-16) in the reply filed on July 11 is acknowledged.  The traversal is on the ground(s) that there would be “substantial overlap” in searching both groups.  This is not found persuasive because, as indicated in the restriction requirement, groups I and II are directed to products that are not used together and can have materially different designs. 
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kalopissis et al. (US 3665072 A, published on May 23, 1972, cited in IDS) (“Kalopissis” hereunder). 
Kalopissis discloses a hair treatment composition comprising a hydroxyl substituted aldehyde such as glycolaldehyde which improves the mechanical strength of the fiber.  See abstract; Example 3.  Such effect is viewed inherently either temporary, semi-permanent or permanent. See instant claim 15. 


    PNG
    media_image1.png
    300
    300
    media_image1.png
    Greyscale


Claims 1, 2, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gross et al. (US 7678156 B2, published on March 16, 2010, cited in IDS) (“Gross” hereunder). 
Gross discloses a hair treatment composition comprising contacting the fiber with a composition comprising hydroxyl substituted aldehydes such as 4-hydroxy -3-methoxybenzaldehyde, 3,5-dimethoxy-4-hydroxybenzaldehyde, . . . and mixtures thereof. See abstract; Examples.  
Regarding claim 12, Gross teaches that the composition is used as a colorant and incorporated into a cosmetic carrier including creams, emulsions, gel or other preparations including shampoo.  See col. 20, lines 60- 67. 
The reference teaches that treating hair with the disclosed composition provide coloration with good fastness properties, which meets “increased chemical resistance” against washing.  See instant claim 14.   Such effect is viewed inherently either temporary, semi-permanent or permanent. See instant claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claims 1, 2, 12, 14 and 15 as above, and further in view of Zofchak et al. (US 6107352 A, published on August 22, 2000) (“Zofchak” hereunder). 
Gross fails to disclose an amine salt of a carboxylic acid.
Zofchak teaches tertiary ammonium carboxylate salts useful as a hair conditioning agent which softens hair and skin and provide gloss and body to hair, etc. See col. 4, lines 8-43.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Gross and incorporate to the composition hair conditioning agents such as the tertiary amine carboxylate salts as motivated by Zofchak.  The skilled artisan would have been motivated to do so, as 1) both references are directed to hair treatment compositions; 2) Zofchak teaches the tertiary amine salts of carboxylic acid are useful as conditioners to promote the softening of hair, as sheening agents to provide gloss and body to hair and as conditioning additives for shampoos with excellent compatibility with anionic surfactants.  Since Gross teaches that the hair treatment composition can be in a variety of product forms such as shampoo and hair colorants, the skilled artisan would have had a reasonable expectation of successfully combining the teachings of the references and producing stable hair products with improved hair conditioning properties. 
Regarding claim 9, Gross further teaches that EDTA, a polycarboxylic acid-derived chelating agent, can be used as a complexing agent in the prior art composition. See col. 24, lines 30-31. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claims 1, 2, 12, 14 and 15 as above, and further in view of Lalleman et al. (FR 2937543 A1, February 25, 20111, cited in IDS) (“Lalleman” hereunder). 
Regarding claim 9, Gross further teaches that EDTA, a polycarboxylic acid-derived chelating agent, can be used as a complexing agent in the prior art composition. See col. 24, lines 30-31. 
Gross teaches the treatment composition can be used as a pretreatment or between coloring steps.  See col. 26, line 12 – col. 27, line 25.  The reference fails to teach the succinimidyl ester as required in present claim 10. 
 Lalleman teaches a succinimidyl ester compound useful for protection of color during the washing of artificially dyed hair.  See abstract. The reference suggests that composition can be used as a treatment before, during or after a hair coloring process.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Gross and incorporate to the composition a color protection agent such as succinimidyl ester as motivated by Lalleman. The skilled artisan would have been motivated to do so, as 1) both references are directed to hair treatment compositions; 2) Lalleman teaches the succinimidyl ester protects the color of dyed hair after washing.  Since both Gross Lalleman teach compositions for color fastness and protection, the skilled artisan would have had a reasonable expectation of successfully combining the teachings of the references and make an improved product with additive effects.  

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claims 1, 2, 12, 14 and 15 as above, and further in view of Pressly et al. (US 20150034117 A1, published on February 5, 2015, cited in IDS) (“Pressly” hereunder). 
Regarding claim 9, Gross further teaches that EDTA, a polycarboxylic acid-derived chelating agent, can be used as a complexing agent in the invention. See col. 24, lines 30-31. 
Gross fails to teach the crosslinking agent comprising two or more maleic acid derived reactive moieties and a linker having two or more amino groups. 
 Pressly teaches a binding agent comprising a linker comprising two or more reactive functional groups which interact with the surface of the hair or the functional groups on the hair and repair disulfide bonds in hair.  The reference teaches that a hair treatment composition comprising such binding agent provides a long-lasting moisturizing feel and smooth feel without feeling greasy. The reference teaches that the reactive moieties can independently be or contain a succinimidyl-containing group, a maleimide-containing group, etc.  See [0079].  The composition can be in the form of a variety of products including creams, shampoos, conditioners, etc.  See [0106].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Gross and incorporate to the composition a binding agent containing reactive moieties as motivated by Pressly.  The skilled artisan would have been motivated to do so, as 1) both references are directed to hair treatment compositions; 2) Pressly teaches that the binding agent provides the treated hair a long-lasting moisturizing feel and smooth feel without greasy feel. Since both Gross and Pressly teach the hydroxy-substituted aldehyde and the binding agent, respectively, can be formulated in conventional hair products such as cream, conditioner, shampoo, the skilled artisan would have had a reasonable expectation of successfully combining the teachings of the references and make an improved color protecting composition with enhanced hair moisturizing and conditioning properties. 

  Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gross and Zofchak as applied to claims 1, 2, 8, 9, 12, 14 and 15 as above, and further in view of Geary et al. (US 7598213 B2, published October 6, 2009) (‘Geary” hereunder). 
Although Gross discloses the suitable surfactants that can be used in the composition comprising the hydroxy-substituted aldehyde, the reference fails to specifically disclose the concentration range of such surfactants.  Zofchak also teaches the tertiary amine salts of carboxylic acid are useful as a conditioning additive for shampoos with excellent compatibility with anionic surfactants; the reference fails to specifically disclose the concentration range of such surfactant.
Geary teaches and suggests at a shampoo can contain from about 8-30 wt %, more preferably from about 10-25, more preferably from about 12-18 wt % by weight of the composition.   See col. 6, lines 21 – 30. 
Given the teachings of Zofchak that the tertiary amine salts of carboxylic acid are useful as a conditioning agent and compatible with anionic surfactants for formulating a shampoo, one of ordinary skill in the art before the time of filing of the present application would have been obviously motivated to look for prior art teachings such as Geary for specific teachings on formulating a shampoo. Since Gross, Zofchak and Gross all disclose using anionic surfactants suitable for a shampoo, the skilled artisan would have had a reasonable expectation of combining the teachings of the references and successfully producing a stable shampoo comprising the hydroxy-substituted aldehyde and tertiary amine salts of carboxylic acid.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 110799440 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other the composition of the present claims are disclosed in the patented claims.

Claims 1-8 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11304884 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other the composition of the present claims are disclosed in the patented claims.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11311471 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other the composition of the present claims are disclosed in the patented claims.

Claims 1-8 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11234917 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other the composition of the present claims are disclosed in the patented claims.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10799440 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other the composition of the present claims are disclosed in the patented claims.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11253452 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other the composition of the present claims are disclosed in the patented claims.


Conclusion
Claims 4-7 are free of prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617